DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 5, 6, and 8-20 (renumbered as claims 1-16) are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1, 5, 6, and 8-20:
The closest prior art is Varadan et al. (U.S. Patent 10,810,161 B1, hereinafter referred to as Varadan), which teaches a method, comprising:
traversing a plurality of different views of data associated with a storage domain (Note: The claimed “views” are interpreted in light of the instant specification to be data backups at particular moments in time, particular versions of data, file system data, files associated with a primary system, or files generated by the storage system. See para. 0021 of the published specification. see Varadan col. 1 L33-47: an MTree data structure corresponds to a storage volume snapshot, i.e. an image of the storage system at a particular point in time; Note: Varadan’s MTrees correspond to the claimed views; and see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: access manager 115 accesses MTree data structures 210 and 220) stored on a deduplicated storage (see Varadan col. 6 L66-67 and Fig. 2: the storage system is a deduplicated storage system) to determine data chunks belonging to each view of the plurality of different views of data associated with the storage domain (see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: access manager 115 accesses MTree data structures 210 and 220 to determine data segments 204-208 that make up each MTree. Note: Varadan’s MTrees correspond to the claimed views, and Varadan's data segments correspond to the claimed data chunks.);
receiving a request for a metric associated with disk space utilization of a group of one or more selected views of data associated with the storage domain included in the plurality of different views of data associated with the storage domain (see Varadan col. 11 L 37-57 and Fig. 7: at step 710, a request is received to estimate storage usage of a particular MTree, such as MTree A 210 shown in Fig. 2; and see Varadan col. 6 L40-45: request to estimate storage usage utilized by a particular MTree) that are stored on the deduplicated storage (see Varadan col. 6 L66-67 and Fig. 2: the storage system is a deduplicated storage system);
identifying data chunks belonging to the one or more selected views of data associated with the storage domain of the group but not other views of the plurality of different views of data associated with the storage domain stored on the deduplicated storage (see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: the system uses MTree data structures to determine the file and segments within a particular namespace);
determining an incremental disk space utilization of the group including by determining a total size of the identified data chunks (see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments); and
providing the metric associated with disk space utilization based on the determined incremental disk space utilization of the group (see Varadan col. 11 L 37-57 and Fig. 7: at step 725, the system responds to the request to estimate storage usage of an MTree by providing the estimate of storage usage; and see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments); and
using the metric associated with disk space utilization to manage the deduplicated storage (see Varadan col. 2 L17-24: in an illustrative example of data management, a system administrator uses information about the physical space taken up by an MTree to free up storage space by deleting a data snapshot).

Another prior art reference relied upon is Margaglia et al. (U.S. Patent Application Publication No. 20200174671 A1, hereinafter referred to as Margaglia), which teaches
wherein managing deduplicated storage (see Margaglia para. 0122 and Fig. 3B: storage system 306 comprises software resources 314 that carry out data deduplication) comprises:
determining a trajectory (Note: The claimed “trajectory” is interpreted in light of the instant specification to be a projected time when storage capacity will reach the total amount provisioned. See para. 0160 of the published specification.) associated with disk space utilization associated with a group (see Margaglia para. 0111: prediction of when storage system 306 will run out of resources; and see Margaglia para. 0183: predicting storage capacity);
adjusting one or more policies associated with the deduplicated storage (see Margaglia para. 0111: the system recommends configuration changes; and see Margaglia para. 0145: the system applies predictive policies to dynamically scale the storage system up or down); and
determining a modified trajectory associated with the disk space utilization associated with the group based on the one or more adjusted policies associated with the deduplicated storage (see Margaglia para. 0111: in response to predicting that the storage system will run out of resources, the system recommends configuration changes; and see Margaglia para. 0145: the system applies predictive policies to dynamically scale the storage system up or down).

Another prior art reference relied upon is Muehge et al. (U.S. Patent Application Publication No. 20200174892 A1, hereinafter referred to as Muehge), which teaches
wherein one or more policies associated with storage reduce a frequency at which one or more protection jobs associated with a group are performed (Note: The claimed “protection jobs” are interpreted in light of the instant specification, which states “protection jobs (e.g., backup, restore, migration, data replication, disaster recovery, etc.).” See para. 0020 of the published specification.
see Muehge para. 0103: when disk drive utilization is predicted to exceed a maximum utilization, additional drives are recruited; and see Muehge para. 0087: an alternative to recruiting additional storage resources is decreasing the number of backup requests).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
traversing a plurality of different views of data associated with a first storage domain stored on a deduplicated storage to determine data chunks belonging to each view of the plurality of different views of data associated with the first storage domain, wherein the deduplicated storage separately deduplicates the data associated with the first storage domain from data associated with one or more other storage domains, wherein at least a first copy and a second copy of a first data chunk are stored by the deduplicated storage and the first copy of the first data chunk is included in the data associated with the first storage domain and the data associated with a second storage domain;
identifying data chunks belonging to the one or more selected views of data associated with the first storage domain of the group but not other views of the plurality of different views of data associated with the first storage domain stored on the deduplicated storage, wherein the identified data chunks includes the first copy of the first data chunk;
determining an incremental disk space utilization of the group including by determining a total size of the identified data chunks;
determining a trajectory associated with disk space utilization associated with the group;
adjusting one or more policies associated with the deduplicated storage, wherein the one or more policies associated with the deduplicated storage reduce a frequency at which one or more protection jobs associated with the group are performed; and
determining a modified trajectory associated with the disk space utilization associated with the group based on the one or more adjusted policies associated with the deduplicated storage
(independent claim 1, and similar limitations of independent claims 19 and 20).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163